13‐111‐cv 
Abrams v. Dept. of Pub. Safety 
                                            
                   UNITED STATES COURT OF APPEALS 
                        FOR THE SECOND CIRCUIT 
                                 ______________                          
                                            
                               August Term, 2013 
                                            
             (Argued: April 29, 2014          Decided: August 26, 2014) 
                                            
                             Docket No. 13‐111‐cv 
                                                                     
 
                            FREDERICK M. ABRAMS, 
                                       
                                                                   Plaintiff‐Appellant, 
                                                                                        
                                        –v.–  
                                           
   DEPARTMENT OF PUBLIC SAFETY, STATE OF CONNECTICUT, JOHN A 
 DANAHER, III, COMMISSIONER, I/O STEVEN FIELDS, MAJOR, I/O, PATRICK 
   O’HARA, LIEUTENANT, I/O, JOHN TURNER, SARGEANT, I/O, BARBARA 
          LYNCH, AFFIRMATIVE ACTION OFFICER, I/O,  SEAN COX, 
                                           
                                                               Defendants‐Appellees. 
                                                                                     
                                   ______________  
 
 
Before: 
                    WALKER, POOLER, AND WESLEY, Circuit Judges. 
                                           
                                           
       Defendants petition for rehearing following our decision in Abrams v. Depʹt 
of Pub. Safety, No. 13‐111‐cv, 2014 WL 3397609 (2d Cir. July 14, 2014).  The 
petition is granted, and the opinion filed July 14, 2014 is withdrawn.  For the 
reasons that follow in our revised opinion, we AFFIRM the district court’s grant 
of summary judgment as to the Title VII retaliation claim pertaining to Plaintiff’s 
Casino Unit transfer and the jury’s verdict in favor of Defendants as to the Title 
VII retaliation claim.  We VACATE the district court’s grant of summary 
judgment of the Title VII race discrimination claim, as well as the corresponding 
race discrimination claim brought under the Equal Protection Clause pursuant to 
42 U.S.C. § 1983, and REMAND for further proceedings consistent with this 
opinion.     
 
              W. MARTYN PHILPOT, JR., Law Office of W. Martyn Philpot, Jr. LLC, 
                    New Haven, CT, for Plaintiff‐Appellant. 
 
              ANN E. LYNCH, Assistant Attorney General (Antoria D. Howard, 
                    Associate Attorney General, on the brief), for George Jepsen, 
                    Connecticut Attorney General, Hartford, CT, for Defendants‐
                    Appellees.  
                                                                   
WESLEY, Circuit Judge: 

      Defendants petition for rehearing following our decision in Abrams v. Depʹt 

of Pub. Safety, No. 13‐111‐cv, 2014 WL 3397609 (2d Cir. July 14, 2014).  The 

petition is granted, and the opinion filed July 14, 2014 is withdrawn.  For the 

reasons that follow in our revised opinion, we AFFIRM the district court’s grant 

of summary judgment as to the Title VII retaliation claim pertaining to Plaintiff’s 

Casino Unit transfer and the jury’s verdict in favor of Defendants as to the Title 

VII retaliation claim.  We VACATE the district court’s grant of summary 

judgment of the Title VII race discrimination claim, as well as the corresponding 



                                         2 
 
race discrimination claim brought under the Equal Protection Clause pursuant to 

42 U.S.C. § 1983, and REMAND for further proceedings consistent with this 

opinion.     

       On appeal, Plaintiff‐Appellant Frederick M. Abrams (“Abrams”) 

challenges a March 31, 2012 order of the United States District Court for the 

District of Connecticut (Robert N. Chatigny, Judge) and a December 5, 2012 jury 

verdict (Charles B. Kornmann, Judge).  Abrams brought claims under 42 U.S.C. 

§ 1983 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.  

Against Defendant‐Appellee Department of Public Safety (“DPS”), he alleges 

Title VII race discrimination for his failure to be transferred into the district’s 

Major Crimes Van (the “Van”); he also alleges that his continued failure to be 

transferred to the Van, as well as his transfer to the Casino Unit after his 

complaints about discrimination, constitute retaliation under Title VII.  Against 

the individual Defendants‐Appellees, Abrams claims a violation of the Equal 

Protection Clause pursuant to § 1983 for continued non‐assignment to the Van.   

       The district court granted Defendants‐Appellees’ motions for summary 

judgment as to the Title VII discrimination and § 1983 claims as to all individual 

officers.  Abrams v. Dep’t of Pub. Safety, 856 F. Supp. 2d 402, 411‐12 (D. Conn. 



                                           3 
 
2012).  The district court also granted summary judgment as to the Title VII 

retaliation claim regarding Abrams’s assignment to the Casino Unit, but denied 

summary judgment for retaliation regarding his continued non‐assignment to 

the Van.  Id. at 412‐13.  Following a trial, a jury found for DPS on the remaining 

retaliation claim.  On appeal, Abrams now challenges the district court’s grant of 

summary judgment to Defendants and the judgment in favor of DPS after trial.  

                                   BACKGROUND1 

      Overview of Abrams and the Van              

      Abrams, a black male, joined DPS in 1986.  In 1990, he was made a 

detective in the Eastern District Major Crimes Unit (“EDMCU”), a division that 

houses more than thirty detectives working on major crimes but not homicides.  

Homicides, at least in part, are handled by the EDMCU’s crime van (the “Van”).    

      The Van is a specialized unit comprised of five to six EDMCU detectives 

who investigate serious crimes, suspicious deaths, and homicides.  Van 

detectives have the same pay and benefits as other detectives and no change in 

title, but assignment to the Van is considered an elite position occupied by the 

“best of the best of troopers.” (Matthews Dep. 16).  Van duty is a demanding job; 

1 Unless otherwise noted, the following facts are taken from the parties’ Rule 56.1 
statements and are undisputed. 

                                            4 
 
assigned detectives must be on call 24 hours a day, seven days a week.  There is 

no formal application process for assignment to the Van.  When an opening 

becomes available, interested detectives simply submit their names and resumes.  

Defendants Sergeant John Turner and Captain Patrick O‘Hara, under the 

supervision of Lieutenant Colonel Steven Fields, then select a detective for the 

Van.  Seniority is a factor in selecting among applicants; a college degree is not a 

prerequisite.   

       Abrams’s Performance Reports 

       Abrams has unsuccessfully sought to join the Van since 1998.  He has 

received various reasons for his continued non‐selection, including that he had a 

history of poor performance evaluations with regard to written reports.  While at 

the State Police Training Academy in 1986, Abrams underperformed in areas 

including report writing, knowledge of the penal code, and criminal 

investigations.  When placed in his first assignment out of the academy, 

however, performance reports indicated that Abrams had made a “concerted 

effort and overcame these problems.” (Ex. 10, Trooper Perf. Eval. and Observ. 

Rep. for Oct. 1986 through Oct. 1987).  In 1990, Abrams was transferred to the 

EDMCU, where his report writing met with differing reviews; he received 



                                          5 
 
occasional criticism from some supervisors, while others either noted 

improvement or offered positive evaluations.   (Ex. 12, Trooper Perf. Eval. and 

Observ. Rep. for Oct. 1990 to Oct. 1991; Ex. 13, Trooper Perf. Eval. and Observ. 

Rep. for Oct. 1992 to Oct. 1993; Ex. 14, Trooper Perf. Eval. and Observ. Rep. for 

Oct. 1996 to Oct. 1997; Ex. 15, Trooper Perf. Eval. and Observ. Rep. for Oct. 1998 

to Oct. 1999; Ex. 16, Trooper Perf. Eval. and Observ. Rep. for Oct. 1991 to Oct. 

1992; Ex. H, Trooper Perf. Eval. and Observ. Rep. for Oct. 2005 to Oct. 2006). 

      Perhaps the most salient of these performance evaluations were those 

given by Sergeant Thomas Wakely, who supervised Abrams from 2001 to 2008—

prior to and during much of the period relevant to this case.  Although Wakely 

rated Abrams’s communication skills (which include report writing) as 

“unsatisfactory” in his Spring 2001 evaluation, he noted in a late 2002 evaluation 

that Abrams’s skills were improving.  (Compare Ex. 17, Trooper Perf. Eval. and 

Observ. Rep. for April 2001 to June 2001, with Ex. 19, Trooper Perf. Eval. and 

Observ. Rep. for Nov. 2002 to Dec. 2002).  The improving evaluations continued 

in early Spring 2003, when Wakely again noted improvement and rated 

Abrams’s report writing as “satisfactory.” (Ex. 20, Trooper Perf. Eval. and 

Observ. Rep. for Feb. 2003 to Mar. 2003).  Notwithstanding a late Spring 2003 



                                         6 
 
evaluation in which Wakely noted that Abrams needed improvement in his 

report writing, Abrams’s upward trend continued through 2008 when Wakely 

was replaced by Sergeant Sean Cox as Abrams’s supervisor.   (Ex. 21, Trooper 

Perf. Eval. and Observ. Rep. for April 2003 to May 2003; Ex. 22, Trooper Perf. 

Eval. and Observ. Rep. for Oct. 2005 to Oct. 2006).   

      Applicants Selected to the Van over Abrams, 2004 to 2009 

      During his tenure at EDMCU, Abrams was one of no more than three 

black detectives and was the only one to ever express interest in joining the Van.  

From 2004 through 2009, the time period relevant to Abrams’s claims, all eight 

detectives selected for and assigned to the Van were white.  Although some of 

these detectives had a college degree, which Abrams lacked, Abrams had more 

training and seniority than each of the detectives selected above him.  The 

detectives’ respective qualifications are summarized briefly: 

          Detective Leitkowski, assigned in 2004, possessed special forensic 

             drawing and crime scene diagramming skills.   

          Detective McFadden, assigned in 2006, possessed “strong 

             investigatory skills” and excellent report writing (according to 

             Turner, who recommended him). 

          Detective Payette, assigned in 2007, had strong technical 

             investigatory and electronic equipment skills, and a college degree.  

                                          7 
 
            When Wakely spoke to O’Hara about Payette’s selection over 

            Abrams, whom Wakely had recommended, O’Hara noted that 

            Payette would “fit in better” and noted his college degree. 

          Detective Vining, assigned in 2008, was the only woman in the Van, 

            had skills related to crimes on children and forensic interviewing of 

            children, and had a college degree in Psychology. 

          Detective Lamoureux, also assigned in 2008, had strong 

            investigatory and interviewing skills and a college degree in 

            Criminal Justice and Law Enforcement Administration. 

          Detective Hoyt, the last detective assigned to the Van in 2008, had 

            expertise working with other agencies and handling cases involving 

            children and sexual assault.  Hoyt also had a college degree in 

            Justice and Law Administration.  

          Detective Cargill, assigned in 2009, was an emergency medical 

            technician and had strong investigatory and report writing skills.  

          Detective Kasperowski, assigned in late 2009, held bachelor’s and 

            master’s degrees.  According to Defendant Cox, he also had 

            excellent interviewing skills and success solving sexual assaults. 

             

      The “Fit In” Statements 

      When a spot opened in the Van in 2007, Wakely personally recommended 

Abrams to the selection committee; Wakely rated Abrams “superior” in every 

category and noted in a March 2007 meeting about his recommendation of 


                                        8 
 
Abrams that Abrams’s reports were greatly improved and “fantastic.”  (Wakely 

Dep. 55‐57).  Wakely reported that notwithstanding his recommendation of 

Abrams, O’Hara found Detective Payette – a different applicant – to be a “better 

fit” for the Van than Abrams.  In communicating this to Wakely, O’Hara 

apparently also noted that Payette had a college degree.  (Wakely Dep. 49‐51).  

During his deposition, Wakely stated that it “crossed his mind” that O’Hara’s 

“better fit” statement could relate to race.  (Wakely Dep. 83‐84).   

      This was not the first time such words were used by those charged with 

selecting Van applicants to explain Abrams’s continued rejection.  For instance, 

at some point between 2000 and 2004 during a discussion concerning the 

selection committee’s continued decision not to assign Abrams to the Van, 

Detective Contre, himself a member of the Van consulted during the selection 

process, told Detective Andrew Matthews that Abrams “did not fit in.” 

(Matthews Dep. 25). 

      Abrams’s Reports of Discriminatory and Retaliatory Behavior  
       
      At some point between 2004 and 2009, Abrams spoke with DPS’s 

Affirmative Action Officer Barbara Lynch about his concern that the selection 

committee was passing him over because of race.  There is some dispute as to 



                                          9 
 
what Lynch told Abrams, but at the very least he felt that she would not take 

action.  As a result, he never filed a complaint with her.  Instead, in April 2007, 

Abrams filed a complaint with the Connecticut Commission on Human Rights 

and Opportunities (“CHRO”), alleging that DPS discriminated and retaliated 

against him by assigning Detective McFadden and another white detective to the 

Van instead of him.  At some point shortly thereafter, Fields ordered O’Hara and 

Turner to allow Abrams to ride with the Van.2   Abrams was called several times, 

but he was either in class or on vacation and did not ride until the morning of 

June 21, 2007.  That morning, the Van members went to breakfast together after 

leaving a crime scene.  In his deposition, Abrams stated that the other detectives 

on the Van made him feel like he did not belong.  (Abrams Dep. 85‐86).  He was 

not called to ride again. 

      On September 25, 2007, Abrams filed another CHRO complaint alleging 

retaliation and a hostile work environment.  He specifically mentioned the June 

21 incident, stating that his fellow detectives ”gave [him] the feeling that [he] 

didn‘t belong at the crime scene, and that they had to tolerate [him] which gave 



 This was actually the second time Fields made such an order.  Between 2003 and 2005, 
2

when Fields was District Commander of the EDMCU, he ordered the Van to allow 
Abrams to ride.  For whatever reason, Abrams was never called to the Van. 

                                          10 
 
[him] the feeling that this was a hostile environment.”  (Ex. 48, Comm. Human 

Rights and Opportunities Retaliation/Hostile Work Environment Complaint, 

Sept. 25, 2007).  After Abrams filed this CHRO complaint, legal affairs and Fields 

instructed Turner “that [he] had to keep [his] distance basically,” that he should 

not have contact with the Abrams.  (Turner Dep. 78).  Because Turner ceased 

speaking with Abrams, he did not receive information about Abrams‘s continued 

interest in being on the Van, and he would not have “reach[ed] out” to Abrams 

to ask him to join the Van had he known of Abrams‘s interest.  (Turner Dep. 80).  

Turner stopped considering Abrams for vacancies on the Van (Turner Dep. at 78‐

80), including the vacancy ultimately filled by Detective Cargill, whom Abrams 

matched in skill set (emergency medical technician) and education, and exceeded 

in seniority and training.  (Turner Dep. 83).   

      Abrams filed several more complaints.  A November 2007 CHRO 

complaint alleged discrimination and retaliation on the basis that Abrams was 

not being assigned to participate in investigations.  In March 2008, Abrams sent a 

letter to the Commissioner of the State Police alleging discrimination and a 

hostile work environment.  In December 2009, Abrams filed a CHRO complaint 

alleging discrimination and harassment. 



                                          11 
 
      As mentioned before, Cox replaced Wakely as Abrams’s supervisor in 2007 

and 2008.  Abrams felt that that Cox over‐scrutinized his reports, made 

unnecessary corrections, and inappropriately talked with other Detectives about 

Abrams‘s cases instead of discussing them with Abrams directly.  Because of 

this, in 2010, Abrams filed a complaint against Cox with the DPS Affirmative 

Action Office, which was found to be unsubstantiated; a CHRO complaint was 

never filed against Cox.3 

      Abrams’s Reassignment to Casino Unit 

      In May 2010, detectives in Abrams‘s troop complained to Cox that Abrams 

made them feel uncomfortable at work.  Cox forwarded emails from those 

detectives to his superiors.  Later that month, approximately five months after 

Abrams‘s last CHRO complaint, Fields held a meeting with DPS‘s lawyers, 

departmental supervisors, and human resources personnel.  At the end of the 

meeting, Fields decided to reassign Abrams to the Casino Unit, pending an 

investigation of the complaints against him.  At the Casino Unit, Abrams 

retained his title, his status as a member of the EDMCU, and his salary, but he no 



3 The district court dismissed all claims against Cox, as Abrams had failed to exhaust 
the administrative remedies in the claims against him.  On appeal, Abrams offers 
nothing to dispute this. We therefore consider this claim abandoned. 

                                           12 
 
longer participated in Major Crime investigations—his Casino Unit work largely 

consisted of background checks—and his commute doubled. 

      In December 2010, Abrams was transferred back to Major Crimes, but 

assigned to Troop C in Tolland instead of Troop K in Colchester, where he had 

worked before his transfer.  He remains in Tolland. 

      The Instant Action 

      On April 6, 2009, Abrams filed suit under Title VII and § 1983, asserting 

that Defendants discriminated against him based on his race and retaliated 

against him by continuing to reject his applications to the Van and by sending 

him to the Casino Unit.  On March 31, 2012, the district court (Chatigny, J.) 

granted Defendants’ motions for summary judgment as to the Title VII 

discrimination claim and the § 1983 claims.  The district court also granted 

Defendants’ summary judgment as to Abrams’s Title VII retaliation claim 

regarding his assignment to the Casino Unit.  Only one claim survived for trial: 

Abrams‘s Title VII retaliation claim against DPS for denial of assignment to the 

Van after his CHRO complaints.  Following a three day trial (Kornmann, J.), a 

jury found for DPS.  Abrams now challenges both the district court’s grant of 

summary judgment to Defendants and the judgment in favor of Defendant DPS 



                                         13 
 
after trial.  We AFFIRM in part and DENY in part the district court’s order of 

summary judgment, AFFIRM the jury verdict, and REMAND for further 

consideration in keeping with this opinion. 

                                    DISCUSSION 

      A.   Title VII Discrimination Claim Against DPS and § 1983 Equal 
           Protection Clause Claim Against Individual Defendants4 
            
      Courts analyze Title VII discrimination claims under the now‐familiar 

three‐part framework set forth by the Supreme Court in McDonnell Douglas Corp. 

v. Green,  411 U.S. 792, 802‐04 (1973).  Under McDonnell Douglas, a plaintiff bears 

the initial burden of proving by a preponderance of the evidence a prima facie 

case of discrimination; it is then the defendant’s burden to proffer a legitimate 

non‐discriminatory reason for its actions; the final and ultimate burden is on the 

plaintiff to establish that the defendant’s reason is in fact pretext for unlawful 

discrimination.  Bickerstaff v. Vassar Coll., 196 F.3d 435, 446 (2d Cir. 1999).  

      A plaintiff presents a prima facie case when he establishes: (1) that he 

belonged to a protected class; (2) that he was qualified for the position he sought; 

(3) that he suffered an adverse employment action; and (4) that the adverse 


4 “We review the district court’s grant of summary judgment de novo, drawing all 
reasonable inferences and resolving all ambiguities in favor of the non‐movant.”  Singer 
v. Ferro, 711 F.3d 334, 339 (2d Cir. 2013) (internal quotation marks omitted). 

                                           14 
 
employment action occurred under circumstances giving rise to an inference of 

discriminatory intent.  Holcomb v. Iona Coll., 521 F.3d 130, 138 (2d Cir. 2008).  It is 

undisputed that Abrams has successfully shown elements 1, 2, and 4; as an 

AfricanAmerican he is a member of a protected class; he was qualified to be in 

the Van; and because all the detectives assigned to the Van were white, the 

circumstances permit an inference of discrimination.  

      Thus, to make out a prima facie case, the only remaining issue is the third 

element; that is, whether Abrams suffered a materially adverse change in 

employment.  The district court called this element a “close case” and avoided 

resolving the matter conclusively because it determined that even had Abrams 

made out a prima facie case, he could not establish pretext at the final step of the 

McDonnell Douglas analysis.  Abrams, 856 F. Supp. 2d at 409.  Neither party has   

argued in their briefs before us that, on the record before the district court, we 

should decide that which the district court assumed—that denying Abrams an 

appointment to the Van constituted an adverse employment action.  (See 




                                           15 
 
Appellant’s Br. 15‐17; Appellee’s Br. 12‐14).5  We too assume arguendo that 

Abrams has made out a prima facie case.6    

       Defendants put forth legitimate non‐discriminatory reasons that Abrams 

was not selected for the Van: (1) he—unlike five of the eight others selected—did 

not have a college education; (2) all members were selected for their specific 

skills or talent in investigation, report writing, or strong evaluations, and Abrams 

was not similarly situated to those selected; and (3) Abrams had ongoing 

problems with report writing.    

       This brings us to the final part of the McDonnell Douglas analysis, the point 

where Abrams’s case failed on summary judgment.  The district court found, in 

relevant part, that Abrams had failed to produce sufficient circumstantial 

evidence to support a reasonable inference of discrimination.  Abrams, 856 F. 

Supp. 2d at 410‐11.  Central to this finding, however, was the court’s exclusion of 

two statements proffered by Abrams: (1) Contre’s comment to Matthews that 

Abrams “did not fit in” with the other Van members (“Contre Statement”); and 


5 Of course, the district court’s “close call” conclusion was based on the summary 
judgment standard of reviewing the facts in the light most favorable to Abrams.   
6 We are mindful of the fact that under the McDonnell Douglas framework, the question 

of whether a prima facie case is established is an issue of law for the trial judge.  See 
Gordon v. N.Y.C. Bd. of Educ., 232 F. 3d 111, 116 (2d Cir. 2000).  Thus the district court 
now must resolve the “close case.”    

                                            16 
 
(2) O‘Hara’s comment to Wakely that Payette would “fit in better” than Abrams 

(“O’Hara Statement”) (collectively the “Fit In Statements”).  Id. at 411.  The court 

excluded these statements on the basis that they were inadmissible hearsay and 

further stated that “there is insufficient evidence to permit a finding that ‘fitting 

in’ referred to plaintiff’s race.” Id.  Both of these conclusions were erroneous. 

      As to the hearsay issue, neither statement is presented for the truth of the 

matter contained therein; the issue before the court was emphatically not 

whether Abrams was or was not a good fit, but whether those statements were 

made, and whether they concerned Abrams.  See Fed. R. Evid. 801(c).  As neither 

of those factors is disputed, the statements are not hearsay and are admissible. 7  

      The second question is whether these statements support a reasonable 

inference of discrimination.  This question is crucial to Abrams’s case as none of 

the other evidence proffered by Abrams8 passes muster.  It strikes us as 

somewhat ironic, that while the court correctly excluded Wakely’s sense of what 

the statement he heard implied, the court did not consider that Wakely’s 

7 We note that while the statements were improperly excluded as hearsay evidence, we 
take no position as to whether, on remand, they might be properly excluded on other 
bases not considered here. 
8 Before the district court, Abrams attempted to demonstrate pretext through a history 

of discrimination at DPS from the 1980s and a racist cartoon in someone’s workspace, 
among other things. The district court correctly decided that these did not establish 
pretext and Abrams gives us no cause to revisit this determination on appeal. 

                                          17 
 
impression itself bespeaks of an inference that a jury could reasonably make.  In 

fact, the court seemed to struggle with the conflicting inferences Wakely and 

Matthews drew from these comments and discussed in their depositions: “While 

Matthews did not believe Contre was referring to race, it did cross Wakely’s 

mind that O’Hara could be referring to race.” Abrams, 856 F. Supp. 2d at 410.9    

Indeed, the court’s acknowledgement of the differing opinions of Matthews and 

Wakely belies the court’s ultimate finding that no question of fact could exist in 

the mind of a reasonable juror on the issue of pretext.  

      Wakely’s and Matthews’s impressions, while illustrative here, are not 

isolated.  The Fifth Circuit expressed similar concerns with “fit in” phrasing 

when it was proffered by an employer at the second stage of McDonnell Douglas 

analysis: 

      In fact, the explanation given by the [employer], i.e., that [employee] 
      was not “sufficiently suited” for the position—even including 
      [supervisor’s] belief that she would not “fit in”—does not 
      necessarily qualify as a “nondiscriminatory” reason. After all, a 
      hiring official’s subjective belief that an individual would not “fit in” 
      or was “not sufficiently suited” for a job is at least as consistent with 

9 In addition, the district court seemed to think that because Wakely was not “involved 
in the decision‐making process” and did not make reference to “an objective basis” for 
his impression, that impression was suspect. Abrams, 856 F. Supp. 2d at 411.  But 
Wakely knew the quality of Abrams’s work, wrote glowing recommendations of that 
work, and knew that Abrams had been passed over before.  Thus the court’s 
justification for dismissing Wakely’s impression is unfounded. 

                                           18 
 
       discriminatory intent as it is with nondiscriminatory intent: The 
       employer just might have found the candidate “not sufficiently 
       suited” because of a protected trait such as age, race, or engaging in a 
       protected activity. We hold as a matter of law that justifying an 
       adverse employment decision by offering a content‐less and 
       nonspecific statement, such as that a candidate is not “sufficiently 
       suited” for the position, is not specific enough to meet a defendant 
       employer’s burden of production under McDonnell Douglas. It is, at 
       bottom, a non‐reason. 
        
Patrick v. Ridge, 394 F.3d 311, 317 (5th Cir. 2004). 

      While in this case we apply the rationale to the third McDonnell Douglas 

factor of pretext, the underlying reasoning holds: the phrasing “better fit” or 

“fitting in” just might have been about race; and when construing the facts in a 

light most favorable to the non‐moving party, those phrases, even when isolated, 

could be enough to create a reasonable question of fact for a jury.  It is enough of 

an ambiguity to create a reasonable question of fact. 

      Moreover, the district court erred in relying on Byrnie v. Town of Cromwell, 

Board of Education in excluding the Fit In Statements.  243 F.3d 93, 103 (2d Cir. 

2001) (“[T]he plaintiff’s credentials would have to be so superior to the 

credentials of the person selected for the job that no reasonable person, in the 

exercise of impartial judgment, could have chosen the candidate selected over 

the plaintiff for the job in question.” (internal quotation marks omitted)).  



                                          19 
 
Abrams’s non‐assignment to the Van as well as the Fit In Statements make this a 

case about more than mere “discrepancy in qualifications” as was the case in 

Byrnie.  The Fit In Statements raise a genuine dispute as to whether the proffered 

reasons for Abrams’s non‐assignment to the Van were pretextual.   

      Finally it is worth noting that Defendants’ non‐discriminatory reasons for 

not selecting Abrams—particularly their citation to his poor writing reviews and 

lack of a college education—are questionable: the poor writing reviews, for 

example, are largely from his time in police training many years earlier, and 

varied considerably after that; and more than one‐third of persons selected for 

the Van did not have a college education.  

      Balancing all of these factors, we see this as a very close case, and one, 

when considered in the light most favorable for the non‐moving party—as it 

must be—that is simply too close to call and should be a question for a jury.  

Accordingly, we vacate the judgment of the district court granting summary 

judgment to Defendants on Abrams’s Title VII discrimination claim against DPS; 

and because the analysis is parallel under Abrams’s § 1983 Equal Protection 

Clause claim, we vacate this decision as well and reinstate the relevant 

individual Defendants. 



                                         20 
 
      B.    Title VII Retaliation for Casino Unit Assignment Claim  
       
      Retaliation under Title VII is also measured under the three‐step 

McDonnell Douglas analysis.  Hicks v. Baines, 593 F.3d 159, 164 (2d Cir. 2010).  The 

district court found that although Abrams had made out a prima facie case of 

retaliation for his reassignment to the Casino Unit by DPS, he could not provide 

sufficient evidence of “temporal proximity” to prove pretext.  Abrams, 856 F. 

Supp. 2d at 413. 

      The timing is this: within five months of Abrams filing his fourth and final 

CHRO Complaint in November 2009, he was reassigned to the Casino Unit by 

Fields, in or about May of 2010.  Upon being transferred, Abrams was no longer 

able to do any major crime investigations, but instead was relegated to 

performing ministerial tasks such as background checks.  Not only was Abrams’s 

travel‐time doubled from his prior work assignment, but he was no longer 

eligible for overtime.  While “temporal proximity must be very close,” 

ClarkCounty Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001) (per curiam) (internal 

quotation marks omitted), there is no “bright line to define the outer limits 

beyond which a temporal relationship is too attenuated to establish a causal 

relationship between the exercise of a federal constitutional right and an 



                                         21 
 
allegedly retaliatory action,” Gorman‐Bakos v. Cornell Coop. Extension of 

Schenectady County, 252 F.3d 545, 554 (2d Cir. 2001).  Though five months might 

be enough to establish a prima facie case, temporal proximity alone is not 

enough to establish pretext in this Circuit. See El Sayed v. Hilton Hotels Corp., 627 

F.3d 931, 933 (2d Cir. 2010) (“The temporal proximity of events may give rise to 

an inference of retaliation for the purposes of establishing a prima facie case of 

retaliation under Title VII, but without more, such temporal proximity is 

insufficient to satisfy appellant‘s burden to bring forward some evidence of 

pretext.  Indeed, a plaintiff must come forward with some evidence of pretext in 

order to raise a triable issue of fact.” (internal citations omitted)).  Abrams has 

alleged nothing beyond temporal proximity to establish pretext.  Accordingly, 

we affirm the district court‘s decision to find for Defendants on the Title VII 

Retaliation related to Abrams‘s transfer to the Casino Unit. 

      C.     Qualified Immunity Defenses as to Individual Defendants 

      A decision dismissing a claim based on qualified immunity at the 

summary judgment stage may only be granted when a court finds that an official 

has met his or her burden to demonstrate that no rational jury could conclude 

“(1) that the official violated a statutory or constitutional right, and (2) that the 



                                           22 
 
right was clearly established at the time of the challenged conduct.” Ashcroft v. al‐

Kidd, ––– U.S. –––, 131 S. Ct. 2074, 2080 (2011) (internal quotation marks omitted). 

Under prong two, a “[g]overnment official‘s conduct violates clearly established 

law when, at the time of the challenged conduct, the contours of a right are 

sufficiently clear that every reasonable official would have understood that what 

he is doing violates that right.”  Id. at 2083 (internal alterations and quotation 

marks omitted).  “The question is not what a lawyer would learn or intuit from 

researching case law, but what a reasonable person in [the] defendant‘s position 

should know about the constitutionality of the conduct.” Young v. County of 

Fulton, 160 F.3d 899, 903 (2d Cir. 1998).  Finally, “we do not consider the 

subjective intent, motives, or beliefs of the officials.”  Conn. ex rel. Blumenthal v. 

Crotty, 346 F.3d 84, 106 (2d Cir. 2003) (citation omitted).  “Instead, we use an 

objective standard for judging the actions of state and federal officials.”  Coollick 

v. Hughes, 699 F.3d 211, 220 (2d Cir. 2012).   

      Because the district court granted Defendants summary judgment on the   

§ 1983 Equal Protection Clause claim, it did not reach the issue of whether 

Defendants are entitled to qualified immunity on that claim.  In light of our 

decision today, which vacates the district court’s dismissal of the Equal 



                                           23 
 
Protection Clause claim and remands for further proceedings, the district court 

should conduct a qualified immunity analysis as to each individual Defendant 

on remand.   

      We note further that the district court erred in holding that Turner and the 

other individual Defendants were entitled to qualified immunity on the Title VII 

retaliation claim based on Abrams’s continued non‐placement in the Van.  

Abrams, 856 F.Supp.2d at 415‐16.  Since “Title VII imposes no liability on 

individuals, the doctrine of qualified immunity is irrelevant to plaintiff’s Title VII 

claims.”  Genas v. State of N.Y. Dep’t of Corr. Servs., 75 F.3d 825, 829 n.3 (2d Cir. 

1996) (internal citations omitted).  On remand, the district court should only 

consider the individual Defendants’ entitlement to qualified immunity with 

regard to the Equal Protection Clause claim brought under § 1983. 

      D.   Jury Verdict as to Title VII Retaliation Through Continued Non‐
           Assignment to the Van Claim Against DPS  
            
      Abrams lastly appeals the jury verdict finding no unlawful retaliation 

under Title VII.  Specifically, Abrams contests two rulings by Judge Charles B. 

Kornmann at trial: (1) the denial of Abrams’s request for a continuance when 

Judge Kornmann moved the trial day up from the original scheduled date; and 




                                           24 
 
(2) the preclusion of evidence of racial discrimination from the trial.  We affirm 

both rulings of the district court and consequently the jury verdict as well. 

      The decision to deny a continuance rests within the sound discretion of the 

trial court and will be overturned only for an abuse of discretion.  Ungar v. 

Sarafite, 376 U.S. 575, 589 (1964); accord United States v. Cusack, 229 F.3d 344, 349 

(2d Cir. 2000).  Though this action was commenced with Judge Chatigny, 

following the ruling on summary judgment, the remaining matter for trial was 

reassigned to visiting Judge Kornmann on October 4, 2012.  On October 9, 2012, 

by way of a memorandum, Judge Kornmann advised all parties: 

      This case was assigned to me for trial. I will be a visiting judge in the 
      District of Connecticut during the weeks of December 3 and 10 and 
      will try your case during those two weeks. . . I will start trying cases 
      at 9:00 a.m. on Monday, December 3.  I have been assigned six cases 
      and will try the oldest case first. Thus the jury selection in 09‐541, 
      Abrams v. Dep’t of Public Safety will be at 9:00 a.m. on December 3.  
      Your jury will be advised instructed to report later that week to 
      begin trial. 
               
(Dkt. No. 98).  Thereafter, on October 26, 2012, the parties filed their joint trial 

memorandum listing their witnesses, exhibits, stipulations of fact, proposed jury 

instructions and proposed verdict form. 

      On November 6, 2012, the Judge Kornmann issued a memorandum 

advising that he “will be coming there to try this case in December.” (Dkt. No. 

                                           25 
 
104).  On November 14, 2012, the Judge Kornmann issued another memorandum 

regarding three court cases, including Abrams.  The court stated “I want to keep 

you ‘up to date‘ on what we will do.  I will arrive in Hartford at [] 2:00 pm on 

Friday, November 30. . . . We will select all three juries on Monday, December 3, 

starting at 9:00 a.m.” (Dkt. No. 105).  The court then advised that the jury would 

be selected first in the Abrams case and “[t]hat jury will return for trial on 

Monday, December 10 at 9:00 a.m.”  (Dkt. No. 105).  On Friday, November 30, 

2012, counsel was apprised that the Abrams case would be tried a week early, 

starting instead on December 3, 2012, because of a late settlement in the case set 

to be tried first.  Abrams‘s counsel filed an objection to the rescheduling of the 

trial stating that witnesses had been subpoenaed and preparations regarding 

exhibits were made with the understanding that the matter would proceed on 

December 10th. (Dkt. No. 111‐1).  On the morning of trial, Abrams moved for a 

continuance. (Oral Argument Tr. Dec. 3, 2012 at 6).  The district court denied the 

motion stating that counsel had made an attempt to address the scheduling 

problems. (Oral Argument Tr. Dec. 3, 2012 at 7‐8).  Most significantly the district 

court also stated: 

      And again, during the course of the trial, if you have witness 
      problems or some other logistics, let me know, we‘ll try to work it in 

                                          26 
 
      as best we can. If it means starting the second trial half a day later or 
      day later even, we’ll try to accommodate you. 
                 
(Oral Argument Tr. Dec. 3, 2012 at 8).  The matter proceeded to trial that same 

day, December 3, 2012.  Abrams was called as the first witness and testified for 

the balance of the day and resumed the stand the morning of December 4, 2012, 

and testified for most of the day.  The next witness called was Abrams’s wife, 

followed by four more witnesses.  At the conclusion of their testimony, Abrams 

rested and did not state at any time prior to resting that he had been unable to 

subpoena or call any witness given the change in the court’s schedule.   

      Abrams does not point to anything in the record to suggest that he was 

somehow prejudiced by the scheduling of the trial and the manner in which it 

proceeded.  Beyond the initial request for a continuance, Abrams never argued to 

Judge Kornmann in the course of presenting his case that he was unable to call a 

witness or present an exhibit.  To the contrary, counsel worked cooperatively in 

scheduling the witnesses (Jury Trial Tr. Dec. 3, 2012 at 232) and Abrams was able 

to subpoena other witnesses.  (Jury Trial Tr. Dec. 3, 2012 at 227). Accordingly the 

trial court did not err or abuse its discretion in changing the scheduling date and 

caused no undue prejudice. We affirm. 




                                         27 
 
       Turning to the second matter, Abrams argues that the district court erred 

in “exclud[ing] all evidence of racial discrimination” from Abrams’s trial on 

retaliation, thus “anaesthetizing the jury from the very basis upon which Abrams 

claimed the retaliation arose.” (Appellant’s Br. 30).  But an examination of the 

transcript of these evidentiary rulings makes clear that the district court did quite 

the opposite.  (Oral Argument Tr. Dec. 3, 2012 at 11‐25).  In hearing arguments on 

the admissibility of Abrams’s other discrimination claims under Fed. R. of Evid. 

403, Judge Kornmann explicitly said, “[Abrams will] certainly be entitled to show 

that he made complaints of racial discrimination.” (Oral Argument Tr. Dec. 3, 

2012 at 20); later he cabined this to allow “testimony about racial matters” only to 

“state generally that he filed complaints . . . of discrimination.” (Oral Argument 

Tr. Dec. 3, 2012 at 22‐23).  

       As discussed above, to state a claim for retaliation in violation of Title VII, 

a plaintiff must plead facts that would tend to show that: (1) he participated in a 

protected activity known to the defendant; (2) the defendant took an 

employment action disadvantaging him; and (3) there exists a causal connection 

between the protected activity and the adverse action.  Patane v. Clark, 508 F.3d 

106, 115 (2d. Cir. 2007).  The district court’s decision to exclude the underlying 



                                          28 
 
evidence in support of Abrams’s already‐dismissed race discrimination claims, 

where the trial was to be held on a single retaliation claim, was not error.  Rather, 

the district court was correct in holding that it was the evidence of Abrams’s 

complaints of discrimination, and DPS’s awareness that he had made such 

complaints, that were relevant and admissible in support of his retaliation claim.  

At trial, Abrams did exactly that, telling the jury himself that he “made a 

complaint, [a] discrimination complaint.” (Jury Trial Tr. Dec. 3, 2012 at 94).  

Accordingly, we affirm the ruling of the district court. 

                                  CONCLUSION 

       For the reasons given above, the order of the district court granting 

summary judgment to Defendants‐Appellants is AFFIRMED in part regarding 

the casino‐transfer Title VII retaliation claim; and VACATED in part, with 

respect to the race discrimination claims brought pursuant to Title VII and 42 

U.S.C. § 1983.  The jury verdict in favor of Defendants‐Appellants on the 

remaining retaliation claim brought under Title VII is AFFIRMED.  The matter is 

REMANDED to the district court for proceedings in accordance with this 

decision. 




                                         29